DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Status of Rejections
The rejection(s) of claim(s) 3 is/are obviated by applicant’s cancellation. 
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 1, 8 and 24 are necessitated by applicant’s amendments.
Claims 1-2, 4-14 and 21-27 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Synthesis of Vertical MoO2/MoS2 Core–Shell Structures on an Amorphous Substrate via Chemical Vapor Deposition”, J. Phys. Chem. C, Nov. 2017), hereinafter Park, in view of Shi et al. (“From MoO2@MoS2 Core–Shell Nanorods to MoS2 Nanobelts”, Phys. Status Solidi B, Aug 2018), hereinafter Shi, Dhas et al. (“Sonochemical Preparation of Hollow Nanospheres and Hollow Nanocrystals”, J. Am. Chem. Soc., 2005), hereinafter Dhas, and Dawson et al. (U.S. 2016/0272482), hereinafter Dawson; claim 1 evidenced by Vyas et al. (U.S. 2006/0216570), hereinafter Vyas.
Regarding claim 1, Park teaches a method of fabricating a hydrogen catalyst layer (see e.g. Page 27693, Col. 1, lines 7-9, and Col. 2, lines 16-19, MoO2/MoS2 core-shell structures are synthesized, MoS2 being usable as a catalyst; MoS2 is particularly a hydrogen catalyst as stated in Paragraph 0003, lines 5-6 of the instant specification), comprising providing a substrate comprising a first horizontal crystal and a first standing crystal that each include molybdenum oxide (see e.g. Fig. 3a I, standing and horizontal MoO3-x crystals are grown on a substrate; Page 27696, Col. 1, lines 7-9); forming a second horizontal crystal and a second standing crystal by supplying a sulfur gas onto first horizontal crystal and a first standing crystal, the second horizontal crystal and a second standing crystal including molybdenum dioxide (see e.g. Fig. 3a II, the MoO3-x crystals are reduced to standing and horizontal MoO2 crystals under a highly reducing atmosphere caused under sulfur vapor supply; Page 27694, under “Results and Discussion”, lines 13-21); and forming a preliminary layer on the second standing crystals by supplying the sulfur gas on the second crystals, the preliminary layer including molybdenum disulfide (see e.g. Fig. 3a III, the MoO2 crystals are sulfurized to produce a layer of MoS2 in the highly reducing environment of the sulfur vapor; Page 27696, Col. 2, lines 2-12).
Park does not teach etching the second horizontal crystal and second standing crystal.
Shi teaches the decoupling of a MoS-2 shell from a MoO2 core to provide MoS2-only monolayer nanostructures (see e.g. Page 6, under “Conclusions”, lines 1-6) which have high applications in electronics and catalysis due to the high charge mobility and hydrogen evolution efficiency of monolayer MoS2 (see e.g. Page 1, lines 6-14, and Page 6, under “Conclusions”, lines 8-10). Park similarly teaches the MoS2 preliminary layers being mono-layers (see e.g. Park Fig. 4b and Page 27697, under “Conclusions”, lines 9-11). The decoupling process of Shi, however, involves PMMA-assisted transfer of the MoS2 shells to a different substrate, resulting in the shells losing their initial shape (see e.g. Fig. 3d, during PMMA removal, the MoS2 changes from the original trapezoidal core shape into a flat belt shape; Page 5, connecting paragraph of Col. 1 and Col. 2, lines 8-21). 
Dhas teaches a simple method of synthesizing hollow MoS2 particles (see e.g. Page 2368, Col. 1, lines 18-20), by depositing the MoS2 on template SiO2 nanoparticles followed by acid etching with HF to remove the SiO2 core (see e.g. Page 2368, Col. 1, lines 25-27 and 33-35). This preparation method uniformly maintains the initial MoS2 shell thickness without collapse of the shell (see e.g. Page 2368, lines 40-43). These hollow nanoparticles exhibit increased activity due to access to both inner and outer surfaces of the MoS2 catalyst particles (see e.g. Page 2369, Col. 2, lines 10-13). Park similarly teaches the desire to increase the density of MoS2 active sites in order to enhance performance (see e.g. Park Page 27693, Col. 1, lines 10-14).
HF is also evidenced by Vyas to be effective for etching away MoO2 (see e.g. Vyas Paragraph 0025 and Paragraph 0027, lines 1-6, HF has a corrosive effect and etches away metal oxides including SiO2 and MoO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park to comprise etching the second horizontal and second standing crystals, i.e. the MoO2 core underneath the MoS2 preliminary layer shell, as taught by Shi and Dhas to isolate the catalytically active MoS2 monolayers while maintaining their initial shape, which further increases their activity by exposing the inner and outer active surfaces of the MoS2 shell.
Park in view of Shi and Dhas does not teach the etching being performed using a buffered oxide etchant (BOE), instead teaching the etchant being hydrofluoric acid (see e.g. Dhas Page 2368, Col. 1, lines 33-35).
Dawson teaches a method of forming structures on a substrate (see e.g. Abstract) including an etching step to remove an oxide layer using a buffered oxide etch process (see e.g. Paragraph 0020, lines 1-5, and Paragraph 0033, lines 1-3). The  buffered oxide etch process uses a buffering agent to slow down the etch rate of hydrofluoric acid etchant, making it more controllable (see e.g. Paragraph 0037, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park in view of Shi and Dhas to include a buffering agent with the hydrofluoric acid, forming a buffered oxide etchant, as taught by Dawson to slow down the etch rate and make it more controllable.
Regarding claim 2, Park in view of Shi, Dhas and Dawson teaches forming the second horizontal and second standing crystal including removing at least a portion of oxygen atoms in the first horizontal crystal and in the first standing crystal (see e.g. Park Fig. 3a I and II, oxygen atoms of MoO3-x are removed to convert it into MoO2).
Regarding claim 4, Park in view of Shi, Dhas and Dawson teaches the molybdenum oxide in the first horizontal crystal and the first standing crystal having a chemical formula of MoO3-x, including phases such as Mo9O26 and Mo4O11 (see e.g. Park Page 27696, Col. 1, lines 23-26), which is equivalent to MoaOb, wherein a is 9 and 4, b is 26 and 11, and a ratio of b/a is 2.9 and 2.74, respectively.
Regarding claim 5, Park in view of Shi, Dhas and Dawson teaches providing the substrate comprising the first horizontal crystal and the first standing crystal including supplying the substrate with an inert gas and a molybdenum oxide gas (see e.g. Park Fig. 1a, Page 27694, under “Experimental Section”, lines 16-17, and Page 27696, Col. 1, lines 8-12, the MoO3-x crystals are formed with gas molecules sublimed from MoO3 powder, and the process is carried out with Ar gas introduced into the chamber).
Regarding claim 7, Park in view of Shi, Dhas and Dawson teaches forming the second horizontal crystal and the second standing crystal includes increasing a temperature of the substrate (see e.g. Park Fig. 3a and 3b, the formation of MoO2 at stage II occurs at an increased temperature; Page 27696, connecting paragraph of Col. 1 and Col. 2, lines 1-2).
Regarding claim 21, Park in view of Shi, Dhas and Dawson teaches etching the second horizontal crystal and the second standing crystal leaving portions of the preliminary layer on the substrate (see e.g. Dhas Page 2368, Col. 1, lines 33-35, etching leaves the hollow MoS2 shell).
Regarding claim 22, Park in view of Shi, Dhas and Dawson teaches, prior to etching the second horizontal crystal and the second standing crystal, the preliminary layer comprising at least two surfaces that face the second standing crystal (see e.g. Park Fig. 3a III, the surface layer of MoS2 includes surfaces formed around MoO2 standing crystal), and etching the second horizontal crystal and the second standing crystal exposing the at least two surfaces of the preliminary layer (see e.g. Dhas Page 2368, Col. 1, lines 33-35, etching leaves the hollow MoS2 shell, with its inner surface exposed).
Regarding claim 23, Park in view of Shi, Dhas and Dawson teaches a distance between the at least two surfaces of the preliminary layer being uniform with increasing distance from the substrate (see e.g. Park Fig. 3a III, the segments of MoS2 on either side of the MoO2 crystals are shown parallel to each other, and are uniformly spaced along the length of the MoO2 crystal from the substrate).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Dawson, as applied to claim 1 above, and further in view of Tamura et al. (U.S. 2018/0038002), hereinafter Tamura. 
Regarding claim 6, Park in view of Shi, Dhas and Dawson teaches all the elements of the method of claim 1 as stated above. Park in view of Shi, Dhas and Dawson further teaches etching the second horizontal crystal and the second standing crystal including washing the substrate with the etchant (see e.g. Dhas Page 2368, Col. 1, lines 33-35, washing the coated structures with an HF etchant leaves the hollow MoS2 shell).
Park in view of Shi, Dhas and Dawson does not explicitly teach the etchant being sprayed.
Tamura teaches a deposition process (see e.g. Abstract) including an etching process in which a target surface may be etched by a dipping method in an acidic solution or by spraying the acidic etching solution onto the target surface (see e.g. Paragraph 0070, lines 7-12).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the etching by washing with etchant in the method of Park in view of Shi, Dhas and Dawson to instead involve spraying the substrate with the etchant as taught by Tamura as an alternate suitable method for applying an etchant to a surface.
Claim(s) 8-11, 13-14 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Robinson et al. (U.S. 2018/0090309), hereinafter Robinson; claim 8 evidenced by Vyas.
Regarding claim 8, Park teaches a method of fabricating a hydrogen catalyst layer (see e.g. Page 27693, Col. 1, lines 7-9, and Col. 2, lines 16-19, MoO2/MoS2 core-shell structures are synthesized, MoS2 being usable as a catalyst; MoS2 is particularly a hydrogen catalyst as stated in Paragraph 0003, lines 5-6 of the instant specification), comprising: forming on a substrate a first horizontal crystal and a first standing crystal that each include molybdenum dioxide (MoO2) (see e.g. Fig. 3a II, the MoO3-x crystals are reduced to standing and horizontal MoO2 crystals under a highly reducing atmosphere caused under sulfur vapor supply; Page 27694, under “Results and Discussion”, lines 13-21); and forming a preliminary layer on the first crystals, wherein the preliminary layer includes molybdenum disulfide (MoS2) (see e.g. Fig. 3a III, the MoO2 crystals are sulfurized to produce a layer of MoS2 in the highly reducing environment of the sulfur vapor; Page 27696, Col. 2, lines 2-12), and forming the preliminary layer comprises increasing a temperature of the substrate (see e.g. Fig. 3a and 3b, the temperature is increased in stage III for forming the layer of MoS2; Page 27695, connecting paragraph of Col. 1-2, lines 1-4). 
Park does not teach etching the first horizontal crystal and first standing crystal.
Shi teaches the decoupling of a MoS-2 shell from a MoO2 core to provide MoS2-only monolayer nanostructures (see e.g. Page 6, under “Conclusions”, lines 1-6) which have high applications in electronics and catalysis due to the high charge mobility and hydrogen evolution efficiency of monolayer MoS2 (see e.g. Page 1, lines 6-14, and Page 6, under “Conclusions”, lines 8-10). Park similarly teaches the MoS2 preliminary layers being mono-layers (see e.g. Park Fig. 4b and Page 27697, under “Conclusions”, lines 9-11). The decoupling process of Shi, however, involves PMMA-assisted transfer of the MoS2 shells to a different substrate, resulting in the shells losing their initial shape (see e.g. Fig. 3d, during PMMA removal, the MoS2 changes from the original trapezoidal core shape into a flat belt shape; Page 5, connecting paragraph of Col. 1 and Col. 2, lines 8-21). 
Dhas teaches a simple method of synthesizing hollow MoS2 particles (see e.g. Page 2368, Col. 1, lines 18-20), by depositing the MoS2 on template SiO2 nanoparticles followed by acid etching with HF to remove the SiO2 core (see e.g. Page 2368, Col. 1, lines 25-27 and 33-35). This preparation method uniformly maintains the initial MoS2 shell thickness without collapse of the shell (see e.g. Page 2368, lines 40-43). These hollow nanoparticles exhibit increased activity due to access to both inner and outer surfaces of the MoS2 catalyst particles (see e.g. Page 2369, Col. 2, lines 10-13). Park similarly teaches the desire to increase the density of MoS2 active sites in order to enhance performance (see e.g. Park Page 27693, Col. 1, lines 10-14).
HF is also evidenced by Vyas to be effective for etching away MoO2 (see e.g. Vyas Paragraph 0025 and Paragraph 0027, lines 1-6, HF has a corrosive effect and etches away metal oxides including SiO2 and MoO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park to comprise etching the first horizontal and first standing crystals, i.e. the MoO2 core underneath the MoS2 preliminary layer shell, as taught by Shi and Dhas to isolate the catalytically active MoS2 monolayers while maintaining their initial shape, which further increases their activity by exposing the inner and outer active surfaces of the MoS2 shell.
Park in view of Shi and Dhas does not explicitly teach the temperature being increased to 1000 °C, only exemplifying temperatures up to 890°C (see e.g. Park Page 27695, connecting paragraph of Col. 1-2, lines 1-3). Park does however teach adjustment of the sulfurization temperature in the CVD process to control the thickness of the shell and orientation of the crystals, with higher temperatures leading to more vertical crystals which thicker shells (see e.g. Park Page 27695, Col. 2, lines 4-6, and Page 27697, Col. 1, lines 2-15), vertical crystals being more desirable because they provide an increase in the number of active sites on a projected area (see e.g. Park Page 27693, Col. 1, lines 15-18). Park further teaches 1100°C being an upper limit at which the solid MoO2 crystals would sublime (see e.g. Park Page 27696, Col. 2, lines 4-6).
Robinson teaches a method of fabricating vertical 2D structures (see e.g. Abstract), particularly molybdenum sulfide (see e.g. Paragraph 0063, lines 1-3), wherein the molybdenum sulfide can be formed by CVD with sulfur gas onto a base molybdenum dioxide crystal (see e.g. Paragraph 0063, lines 3-5, and Paragraph 0067, lines 14-17), comprising increasing a furnace temperature to 500 to 1000°C (see e.g. Paragraph 0054, lines 15-17 and 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park in view of Shi and Dhas to comprise increasing the temperature of the substrate up to 1000°C as taught by Robinson as a suitable temperature for CVD formation of vertical MoS2 structures which will result in increased formation of desirable vertical crystals without sublimation of the underlying MoO2 crystals.
Regarding claim 9, Park in view of Shi, Dhas and Robinson teaches the first horizontal crystal extending in a first direction that is parallel to a top surface of the substrate (see e.g. Park Fig. 3a II, a horizontal MoO2 crystal is shown parallel to the surface of the substrate), and the first standing crystal extends in a second direction that intersects the top surface of the substrate (see e.g. Park Fig. 3a II, various standing crystals are shown extending in directions which intersect the surface of the substrate).
Regarding claim 10, Park in view of Shi, Dhas and Robinson teaches forming the preliminary layer on the first horizontal crystal and the first standing crystal including supplying a sulfur gas onto the substrate (see e.g. Park Fig. 3a III, the MoO2 crystals are sulfurized to produce a layer of MoS2 in the highly reducing environment of the sulfur vapor; Page 27696, Col. 2, lines 2-12).
Regarding claim 11, Park in view of Shi, Dhas and Robinson teaches forming on the substrate the first horizontal crystal and the first standing crystal including: forming on the substrate a second horizontal crystal and a second standing crystal (see e.g. Park Fig. 3a I, standing and horizontal MoO3-x crystals are grown on a substrate; Page 27696, Col. 1, lines 7-9); and removing at least a portion of oxygen atoms in the second horizontal crystal and in the second standing crystal (see e.g. Park Fig. 3a I and II, oxygen atoms of MoO3-x are removed to convert it into MoO2).
Regarding claim 13, Park in view of Shi, Dhas and Robinson teaches etching the first horizontal and first standing crystals leaving portions of the preliminary layer on the substrate (see e.g. Dhas Page 2368, Col. 1, lines 33-35, etching leaves the hollow MoS2 shell), and wherein the portions of the preliminary layer include a first standing segment that extending in a direction intersecting a top surface of the substrate; and a second standing segment that extends in the direction intersecting the top surface of the substrate, wherein the first standing segment is spaced apart from the second standing segment, and wherein the first standing segment and the second standing segment define a first void therebetween (see e.g. Park Fig. 3a III, the surface layer of MoS2 includes first and second standing segments on either side of a MoO2 standing crystal, which would be etched as taught by Dhas, and thereby leave a void therebetween).
Regarding claim 14, Park in view of Shi, Dhas and Robinson teaches the first standing segment and the second standing segment being parallel to each other (see e.g. Park Fig. 3a III, the segments of MoS2 on either side of the MoO2 crystals are shown parallel to each other).  
Regarding claim 25, Park in view of Shi, Dhas and Robinson teaches, prior to etching the first horizontal crystal and the first standing crystal, the preliminary layer comprising at least two surfaces facing the first standing crystal (see e.g. Park Fig. 3a III, the surface layer of MoS2 includes surfaces formed around MoO2 standing crystal), and etching the first horizontal crystal and the first standing crystal exposing the at least two surfaces of the preliminary layer (see e.g. Dhas Page 2368, Col. 1, lines 33-35, etching leaves the hollow MoS2 shell, with its inner surface exposed).
Regarding claim 26, Park in view of Shi, Dhas and Robinson teaches a distance between the first standing segment and the second standing segment being uniform with increasing distance from the substrate (see e.g. Park Fig. 3a III, the segments of MoS2 on either side of the MoO2 crystals are shown parallel to each other, and are uniformly spaced along the length of the MoO2 crystal from the substrate).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Robinson as applied to claim 8 above, and further in view of Tamura. 
Regarding claim 12, Park in view of Shi, Dhas and Robinson teaches all the elements of the method of claim 8 as stated above. Park in view of Shi, Dhas and Robinson further teaches etching the first horizontal crystal and the first standing crystal including washing the substrate with an etchant that etches the first horizontal crystal and the first standing crystal (see e.g. Dhas Page 2368, Col. 1, lines 33-35, washing the coated structures with an HF etchant leaves the hollow MoS2 shell).
Park in view of Shi, Dhas and Robinson does not explicitly teach the etchant being sprayed. 
Tamura teaches a deposition process (see e.g. Abstract) including an etching process in which a target surface may be etched by a dipping method in an acidic solution or by spraying the acidic etching solution onto the target surface (see e.g. Paragraph 0070, lines 7-12).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the etching by washing with etchant in the method of Park in view of Shi, Dhas and Robinson to instead involve spraying the substrate with the etchant as taught by Tamura as an alternate suitable method for applying an etchant to a surface.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Dawson, as applied to claim 1 above, and further in view of Robinson. 
Regarding claim 24, Park in view of Shi, Dhas and Dawson teaches all the elements of the method of claim 1 as stated above. Park in view of Shi, Dhas and Dawson further teaches forming the preliminary layer including increasing the temperature of the substrate (see e.g. Park Fig. 3a and 3b, the temperature is increased in stage III for forming the layer of MoS2; Page 27695, connecting paragraph of Col. 1-2, lines 1-4), but does not teach the temperature being increased to 1000°C, only exemplifying temperatures up to 890°C (see e.g. Park Page 27695, connecting paragraph of Col. 1-2, lines 1-3). Park does however teach adjustment of the sulfurization temperature in the CVD process to control the thickness of the shell and orientation of the crystals, with higher temperatures leading to more vertical crystals which thicker shells (see e.g. Park Page 27695, Col. 2, lines 4-6, and Page 27697, Col. 1, lines 2-15), vertical crystals being more desirable because they provide an increase in the number of active sites on a projected area (see e.g. Park Page 27693, Col. 1, lines 15-18). Park further teaches 1100°C being an upper limit at which the solid MoO2 crystals would sublime (see e.g. Park Page 27696, Col. 2, lines 4-6).
Robinson teaches a method of fabricating vertical 2D structures (see e.g. Abstract), particularly molybdenum sulfide (see e.g. Paragraph 0063, lines 1-3), wherein the molybdenum sulfide can be formed by CVD with sulfur gas onto a base molybdenum dioxide crystal (see e.g. Paragraph 0063, lines 3-5, and Paragraph 0067, lines 14-17), comprising increasing a furnace temperature to 500 to 1000°C (see e.g. Paragraph 0054, lines 15-17 and 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park in view of Shi, Dhas and Dawson to comprise increasing the temperature of the substrate up to 1000°C as taught by Robinson as a suitable temperature for CVD formation of vertical MoS2 structures which will result in increased formation of desirable vertical crystals without sublimation of the underlying MoO2 crystals.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Robinson, as applied to claim 8 above, and further in view of Dawson. 
Regarding claim 27, Park in view of Shi, Dhas and Robinson teaches all the elements of the method of claim 8 as stated above. Park in view of Shi Dhas and Robinson does not teach the etching being performed using a buffered oxide etchant (BOE), instead teaching the etchant being hydrofluoric acid (see e.g. Dhas Page 2368, Col. 1, lines 33-35).
Dawson teaches a method of forming structures on a substrate (see e.g. Abstract) including an etching step to remove an oxide layer using a buffered oxide etch process (see e.g. Paragraph 0020, lines 1-5, and Paragraph 0033, lines 1-3). The  buffered oxide etch process uses a buffering agent to slow down the etch rate of hydrofluoric acid etchant, making it more controllable (see e.g. Paragraph 0037, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park in view of Shi, Dhas and Robinson to include a buffering agent with the hydrofluoric acid, forming a buffered oxide etchant, as taught by Dawson to slow down the etch rate and make it more controllable.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/24/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Park in view of Shi and Dhas, particularly regarding the etchant being a buffered oxide etchant, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park, Shi, Dhas and Dawson.
Applicant’s arguments, see page 7, with respect to the rejection(s) of amended claim(s) 8 under 35 USC 103 over Park in view of Shi and Dhas, particularly regarding the temperature being increased to 1000 °C, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park, Shi, Dhas and Robinson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795